DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. The Examiner notes that the petition filed under 37 CFR 1.84(a)(2) on 23 July 2021 has been dismissed. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
	The Examiner notes that the required paragraph is present in the Specification as originally filed.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 upon which claim 15 depends requires that the first and second fungus organism be from different genera selected from Psilocybe and Panaeolus. Hence, claims 15-18 fail to further limit claim 1 upon which they depend and are of a different scope. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
	A method of crossing various sub-variants of Psilocybe cubensis to produce fruiting bodies including sub-variants ‘Golden Halo’, ‘APE’, ‘Enigma’, ‘Avery’s Albino’ and ‘Louisiana Albino’ (which appear to be commercially available sub-variants of Psilocybe cubensis) and further crossing Psilocybe cubensis sub-variant ‘Golden Halo with an unidentified Psilocybe azurescens sub-variant to produce a clamp line,
	does not reasonably provide enablement for a method of crossing Psilocybe with Panaeolus nor does it reasonable provide enablement for a method of widely crossing different species of Psilocybe wherein a clamp line is formed in culture for the production of fruiting bodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Applicant provides very limited guidance on how to practice the claimed method of crossbreeding fungi organisms. Applicant’s guidance is predominantly limited to crossing various sub-variants of Psilocybe cubensis to produce fruiting bodies in the Example on pages 19-21 of the instant Specification. Applicant further teaches further crossing Psilocybe cubensis sub-variant ‘Golden Halo with an unidentified Psilocybe azurescens sub-variant in Figure 24 to produce a clamp line but Applicant does not provide any evidence that any fruiting bodies are produced by such a cross.
	Applicant provides no guidance on crossing species from the genus Psilocybe with species from the genus Panaeolus. There appear to be approximately 145 species in the genus Psilocybe and 98 species in the genus Panaeolus (13 of which are known 98 crosses of which Applicant provides no examples thereof. Even within the genus Psilocybe the number of crosses would be 2145 of which Applicant only teaches one example thereof. Applicant does not teach crossing Psilocybe. cubensis with P. semilanceata or P. mexicana with P. galindoi.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant has provided very little guidance on how to use the instantly claimed method of crossbreeding fungi organisms given how broad the claims are. The art teaches that making intergeneric crosses using species in the genus Panaeolus are not predictable as exemplified by Routien (1940 Mycologia 32:97-104) on page 101 where only one crossing with one species produced clamp-like structures in one of sixteen pairings between Anellaria separata and Panaeolus retirugis, of the sixteen crosses between A. separate and P. papilionaceus none produced any clamp structures (see Table 3). Hence, given the very limited guidance, the limited presence of working example of the claimed invention, the nature of the invention and unpredictability of making intergeneric and interspecific crosses within and between the genera Psilocybe Panaeolus it would have required undue trial and error experimentation to use the invention as broadly claimed.
	Where the specification discloses only a starting point for further iterative research in an unpredictable and poorly understood field and offers no guidance or predictions about particular substitutions to be made, and where there is a need to engage in a systematic screening process for each of the candidate compounds (combinations), experimentation is considered to be excessive. See Wyeth v. Abbott Laboratories, Nos 12-1223,-1224 (Fed. Cir. 2013). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boekhout et al (2002 Mycol. Res. 106(11): 1251-1261).
	Boekhout et al disclose crossing two species from the genus Psilocybe in a growth medium on page 1257, right column, 3rd paragraph. Boekhout et al disclose using 2% malt extract agar plates on page 1253, right column, where the crosses were allowed to form a clamp line. Hence, Boekhout et al had previously disclosed the claimed invention.
Conclusion
No claims are allowed.
Claims 1-14 and 16-20 appear free of the prior art which does not appear to teach a method of crossing species of Psilocybe with species of Panaeolus, or crossing the specific Psilocybe species recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663